Citation Nr: 0606149	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  04-07 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The appellant claims to have recognized active military 
service with the United States (U.S.) Armed Forces.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  


FINDINGS OF FACT

In September and November 2003, the service department 
certified that the appellant had no service as a member of 
the Philippine Commonwealth Army (USAFFE), including the 
recognized guerillas, in the service of the United States 
Armed Forces.


CONCLUSION OF LAW

The appellant does not have recognized service.  38 U.S.C.A. 
§ 101 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to basic eligibility for VA 
benefits.  The appellant was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the notice and the 
statement of the case (SOC) informed the appellant of the 
information and evidence needed to substantiate the claim and 
complied with the VA's notification requirements.  The 
communications, such as a VCAA letters from May and June 
2003, described what evidence was to be provided by the 
appellant and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In May 2003, the appellant was informed 
that the eligibility for VA benefits was based upon valid 
service, and the types of service were identified.  In 
addition, the SOC issued in January 2004 informed the 
appellant of the evidence needed to establish eligibility and 
provided him with the applicable regulations.  

The Board notes that the VCAA letters of May and June 2003 
addressed entitlement to service connection.  The letter also 
informed the appellant of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain for him.  

In Mayfield, 19 Vet. App. 103, the United States Court of 
Appeals for Veterans Claims (Court) held, in part, that a 
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that supports to the claim, or something to the effect that 
the claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  In this case the SOC of January 2004 
specifically described the evidence needed to substantiate 
the claim, in addition the VCAA letters of May and June 2003 
informed the appellant to "send what the [RO] needs."  
Therefore, the Board finds that the communications as a whole 
complied with the fourth element.  Thus, the Board finds that 
each of the four content requirements of a VCAA notice has 
been fully satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
claims file contains the findings of the National Personnel 
Records Center.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the claim.  The 
Board finds that the evidence of record provides sufficient 
information to adequately evaluate the claim, and the Board 
is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  Any further development would be futile.

Factual Background

In June 2003, the appellant filed a VA Form 21-526, Veteran's 
Application for Compensation or Pension, in which he reported 
that he had served on active duty from July 1942 to December 
1945.

In support of his claim, the appellant provided various 
documentation for the record.  This evidence includes a 
certificate of service from the Fil-American Irregular 
Troops, an "In Lieu of or Distroied (sic)" certificate of 
discharge from the Army of the United States; an affidavit 
from C.J. Jimenez, and medical records.  

In September 2003 and November 2003, the National Personnel 
Records Center (NPRC) verified that the appellant did not 
have service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
United States Armed Forces.

Legal Criteria

In order to be eligible for benefits administered by the VA, 
the evidence must establish that the individual seeking 
benefits is a veteran.  The term "veteran" is defined in 
38 U.S.C.A. § 101(2) as a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
Under 38 C.F.R. §§ 3.40 and 3.41, certain service with the 
Commonwealth Army of the Philippines, with the Philippine 
Scouts, and guerilla service is included for VA benefits 
purposes.

Under 38 C.F.R. § 3.203(a), the VA may only accept evidence 
of service submitted by a claimant, such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department, if the evidence meets the 
following conditions: (1) The evidence is a document issued 
by the service department.  A copy of an original document is 
acceptable if the copy is issued by the service department or 
if the copy was issued by a public custodian of records who 
certifies that it is a true and exact copy of the document in 
the custodian's custody; and (2) The document contains needed 
information as to length, time and character of service; and 
(3) In the opinion of the Department of Veterans Affairs the 
document is genuine and the information contained in it is 
accurate.

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 
38 C.F.R. § 3.203(a), the VA shall request verification of 
service from the service department.  See 38 C.F.R. 
§ 3.203(c).

Under 38 C.F.R. §§ 3.40 and 3.41, certification of service is 
a prerogative of the service department, and the VA has no 
authority to amend or change their decision.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that findings by a United States service department verifying 
or denying a person's service are binding and conclusive upon 
the VA.  See Spence v. West, 13 Vet. App. 376, 380 (2000); 
Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).

Analysis

The appellant maintains that he had had qualifying military 
service for purposes of establishing eligibility for VA 
benefits.

The evidence reflects that after a review of the status by 
the NPRC, it was verified that the appellant had no service 
in the Army of the United States, no recognized guerilla 
service, and no service as a member of the Philippine 
Commonwealth Army in the service of the Armed Forces of the 
United States.  No evidence from any recognized official 
source has been submitted which contradicts that finding.  
The Court has held that findings by the United States service 
department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

In order to constitute acceptable proof of service, the 
evidence must satisfy the requirements of 38 C.F.R. § 3.203, 
as provided herein.  In essence, it is the service 
department's determination of service that is binding upon 
the Board, and in this case that certification was negative.  
38 C.F.R. § 3.203; see Duro, 2 Vet. App. at 532.  Under 38 
C.F.R. §3.203, a claimant is not eligible for VA benefits 
unless a United States service department documents or 
certifies their service, or, as in this case, the service 
department verifies the service of the party whose alleged 
service is the basis of the claim.  See Soria, 118 F. 3d at 
749.  Although the evidence submitted by the appellant 
includes two documents purportedly from the United States 
Army which document the appellant's service, the Board notes 
that neither is an acceptable copy.  Neither was issued by 
the service department or by a public custodian of records 
who certifies that it is a true and exact copy of the 
document in the custodian's.  Therefore they are insufficient 
to establish qualifying service for purposes of VA benefits.  
38 C.F.R. § 3.203.

The Board has carefully reviewed the entire record in this 
case.  However, as noted, this evidence is insufficient to 
establish eligibility.  This is a case in which the law is 
dispositive; basic eligibility for VA death benefits is 
precluded inasmuch as the appellant had no qualifying 
service.  Therefore, the appeal must be denied. Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Basic eligibility for Department of Veteran's Affairs 
benefits is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


